[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de APPEAL OF FAMILY SUPPORT MAGISTRATE'S ORDER
On May 29, 1997 the Magistrate entered an automatic wage withholding order but found good cause to stay the order 30 days. A review of the transcript reveals a discussion between the magistrate and the attorney for the defendant. The plaintiff was not asked for her position or to comment on the order as entered. Her appeal alleges that she was not offered the opportunity to object to the arrangement. The record supports her position.
The appeal is sustained. The file is returned to the Magistrate's docket for further hearing.
HARRIGAN, J.